Exhibit 10.25

UNION EMPLOYEE OPTION PLAN

February 12, 2009

The following describes the Union Employee Option Plan (this “Plan”) of YRC
Worldwide Inc. (the “Company”), which is designed to compensate Qualifying
Employees (defined below) for past and current service:

 

1. The Company will issue options to purchase the Company’s common stock
(“options”) to Qualifying Employees as of the Effective Date(s) as described in
Sections 3 and 4. “Qualifying Employees” means U.S. and Canadian union employees
of the Company and its subsidiaries (including those employees represented by
unions other than the International Brotherhood of Teamsters) who are either
employed and working on January 8, 2009 or on seniority boards as of January 8,
2009, even if they are not working; provided, that “Qualifying Employees” does
not include casual employees. Only union employees who are employed by
bargaining units who have ratified the wage reduction described in the
Memorandum of Understanding dated November 25, 2008 (the “MOU”), between the
International Brotherhood of Teamsters and certain subsidiaries of the Company,
can be “Qualifying Employees”.

 

2. The maximum number of options granted under this Plan will be 11,394,758.

 

3. Section 4 of the wage reduction described in the MOU defines the “Effective
Date” for each bargaining unit that ratifies the wage reduction in the MOU. For
the purposes of Qualifying Employees who are employed by the bargaining units
that ratified the MOU as it applies to the 2008-2013 National Master Freight
Agreement (“NMFA”) or concurrently ratified other union contracts on the same
date as the ratification of the MOU as it applies to the NMFA, the “Effective
Date” shall be the date upon which the certificate that Section 18 of the MOU
requires the Company to deliver is accepted in its final form by the
representatives of TNFINC under Section 11 of the MOU.

 

4. The options shall be granted to Qualifying Employees on the applicable
Effective Date(s). The number of options granted to each Qualifying Employee
shall be determined as set forth in Exhibit A. Each Qualifying Employee shall be
notified and furnished appropriate documentation as quickly as reasonably
possible after the date of the Qualifying Employee’s specific grant. The number
of options to all Qualifying Employees and any potential Qualifying Employees
from bargaining units that have not yet ratified the MOU may not exceed the
maximum number of options defined in Section 2. 57,000 options may be withheld
from allocation to specific employees to cure any administrative errors in
distributing the grants. If the shareholders of the Company approve this Plan,
any options that are not granted by December 31, 2009 shall be reallocated and
granted on the first trading day of 2010 as determined in Exhibit A. Only whole
numbers of options may be granted. If, after the final grant on the first
trading day in 2010 there remain any options that could not be granted because
they would result in options to purchase partial shares, those options shall be
forfeited and cancelled.

 

- 1 -



--------------------------------------------------------------------------------

5. Each option will have an exercise price equal to the closing price of the
Company’s common stock trading on The NASDAQ Stock Market on the applicable
Effective Date (or the first trading day of 2010 for options not granted by
December 31, 2009), or if the applicable Effective Date is not on a trading day,
on the first trading day following the applicable Effective Date.

 

6. The options granted to a Qualifying Employee shall vest in full on the first
anniversary of the applicable Effective Date of the options. Once vested, the
options shall become exercisable and remain exercisable for 10 years following
the applicable Effective Date of the option (the “Exercise Period”), at which
time they shall terminate.

 

7. The options shall include a cashless exercise provision and shall provide for
a net exercise for paying each Qualifying Employee’s withholding taxes at
applicable statutory rates.

 

8. If a Qualifying Employee terminates employment for any reason other than
death or disability, the Qualifying Employee shall retain all vested options
and, in addition, any options that would have otherwise vested following the
date of his or her termination of employment shall vest according to normal
vesting schedule in the option. For the avoidance of doubt, if a Qualifying
Employee is terminated for any reason other than death or disability prior to
the first anniversary of the Effective Date, the options shall vest on such
first anniversary of the Effective Date. All vested options shall remain the
property of the Qualifying Employee and be exercisable during the Exercise
Period. The Company shall not be liable to a Qualifying Employee for the
inability of the Qualifying Employee to exercise any option pending
implementation of any decision or outcome to determine vesting or termination of
options under this Plan.

 

9. If

 

  (a) a Qualifying Employee dies or becomes permanently and totally disabled,
and

 

  (b) after presentation to the Company’s stockholders, the stockholders approve
this Plan,

then the Qualifying Employee, or the Qualifying Employee’s estate, guardian or
legal representative shall retain all vested options and, in addition, any
options that would have otherwise vested following the date of his or her death
or disability shall vest immediately. A Qualifying Employee shall be considered
“permanently and totally disabled” if the Qualifying Employee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months or is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Qualifying Employee’s employer. The existence of
a permanent and

 

- 2 -



--------------------------------------------------------------------------------

total disability shall be evidenced by such medical certification as the
Secretary of the Company or his or her designee shall require.

 

10. If a “Change of Control” of the parent company, YRC Worldwide Inc., occurs
prior to the time the options vest, so long as this Plan shall have been
approved (whether prior to or after the occurrence of a “Change of Control”) by
the stockholders of the Company, the options shall accelerate and become fully
vested and become an option to receive, upon exercise and payment of the strike
price, the same consideration that other stockholders of the Company would
receive as result of the Change of Control. For the purposes of this Section, a
“Change of Control” shall be deemed to have taken place if:

 

  (a) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), purchases or
otherwise acquires shares of the Company after the applicable Effective Date of
the option that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company;

 

  (b) a third person, including a “group” as defined in Section 13(d)(3) of the
Exchange Act purchases or otherwise acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) shares of the Company after the applicable Effective Date of the
option and as a result thereof becomes the beneficial owner of shares of the
Company having 35% or more of the total number of votes that may be cast for
election of directors of the Company; or

 

  (c) as the result of, or in connection with any cash tender or exchange offer,
merger or other Business Combination, or contested election, or any combination
of the foregoing transactions, the Continuing Directors shall cease to
constitute a majority of the Board of Directors of the Company or any successor
to the Company during any 12-month period.

For the purposes of this Section 10, “Business Combination” means any
transaction that is referred to in any one or more of clauses (a) through (e) of
Section 1 of Subparagraph A of Article Seventh of the Certificate of
Incorporation of the Company; and “Continuing Director” means a director of the
Company who meets the definition of Continuing Director contained in Section 7
of Subparagraph C of Article Seventh of the Certificate of Incorporation of the
Company.

 

11. For the avoidance of doubt, transfers of employment between the Company and
a subsidiary, or between subsidiaries, shall not constitute a termination of
employment for purposes of the options.

 

12.

For the avoidance of doubt, authorized leaves of absence from the Company shall
not constitute a termination of employment for purposes of the options. For
purposes of the options, an authorized leave of absence shall be an absence
while the Qualifying Employee is on military leave, sick leave, or other bona
fide leave of absence so long as

 

- 3 -



--------------------------------------------------------------------------------

the Qualifying Employee’s right to employment with the Company is guaranteed by
statute, a contract or Company policy.

 

13. Subject to Section 7, to the extent Qualifying Employees have taxable income
in connection with the grant, vesting or exercise of the options or the delivery
of shares of Company common stock, the Company is authorized to withhold from
any compensation payable to Qualifying Employees, including shares of common
stock that the Company is to deliver to the Qualifying Employees, any taxes
required to be withheld by foreign, federal, state, provincial or local law.

 

14. No rights under the options shall be transferable otherwise than by will,
the laws of descent and distribution or pursuant to a qualified domestic
relations order (“QDRO”), and, except to the extent otherwise provided herein,
the rights and the benefits of the options may be exercised and received,
respectively, during the lifetime of the Qualifying Employee only by the
Qualifying Employee or by the Qualifying Employee’s guardian or legal
representative or by an “alternate payee” pursuant to a QDRO.

 

15. Notwithstanding any other provision of this Plan, the options shall not be
effective and exercisable until the Company’s shareholders approve the issuance
of options and the common stock issuable upon exercise of the options, in each
case, pursuant to this Plan. If, after presentation to the Company’s
shareholders, the Company’s shareholders do not approve the issuance of options
and the common stock issuable upon exercise of the options, in each case,
pursuant to this Plan, the options shall automatically terminate. The Company
agrees to file a Registration Statement covering the options and the shares
under this Plan no later than 30 days following the date the shareholders of the
Company approve this Plan.

 

16. Under no circumstances will the Company be liable for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
forum in which such a claim may be brought, with respect to this Plan or the
Company’s role as Plan sponsor.

 

17. Notwithstanding anything else in this Plan, the shares received upon
exercise of the options may not be sold, pledged or hypothecated until such time
as the Company complies with all regulatory requirements regarding registration
of the shares to be issued under the terms of this Plan.

 

18. The Plan has been designed so that the grant, vesting, exercise and payments
of awards hereunder are not subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). To the extent that an
award or payment, or the settlement or deferral thereof, is or becomes subject
to Section 409A of the Code, except as the Compensation Committee (the
“Committee”) of the Board of Directors of the Company otherwise determines in
writing, the award shall be granted, paid, settled or deferred in a manner that
will meet the requirements of Section 409A of the Code, including regulations or
other guidance issued with respect thereto, such that the grant, payment,
settlement or deferral shall not be subject to any additional taxation
applicable under Section 409A of the Code.

 

- 4 -



--------------------------------------------------------------------------------

19. The Plan described above represents the plan of the Company regarding the
union options. The Company shall be this Plan’s sponsor and shall administer
this Plan. The Company may appoint a Plan administrator for this purpose. The
Committee is authorized to amend and modify this Plan for the purposes of
administration to address additional details such as (without limitation) the
impact of stock splits, stock dividends, recapitalizations or other similar
transactions or events and administrative matters. Any such amendments or
modifications shall be final and binding on the Qualifying Participants with
Compensation Committee approval. However, the Committee described in Paragraph
11 of the MOU must approve any amendments of this Plan, and its decisions shall
be final and binding with respect to the Qualifying Employees with respect to
these amendments.

 

20. This Plan shall be governed, construed and administered in accordance with
the laws of the State of Delaware without giving effect to the conflict of laws
principles.

 

21. Notwithstanding any other provision of this Plan, this Plan is not a
guarantee of employment for any Qualifying Employee, and no person subject to
the benefits of this Plan may argue that this Plan impacts any decision
regarding the continued employment of the Qualifying Employee.

 

22. In the event of any conflict or inconsistency between this Plan and the MOU,
the provisions of this Plan shall prevail.

 

- 5 -